DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hubner (U.S. No. 4,201,200 A) in view of Tsui (U.S. Publication 2020/0305619 A1) and further in view of Powell (U.S. No. 4,803,974 A).

    PNG
    media_image1.png
    330
    722
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    499
    734
    media_image2.png
    Greyscale
  
In regards to claim 1, Hubner discloses a portable oral irrigator (figs. 1-6) comprising a foldable container (4) made of a flexible material (col. 2 lines 56-60) and having a bottom wall (bottom wall in annotated fig. 2), a peripheral wall (5) connected to the bottom wall, and a receiving space (receiving space in annotated fig. 2) defined jointly by the bottom wall and the peripheral wall; a main unit (1) connected to the bottom wall and having a water inlet tube (18) in communication with the receiving space; and a nozzle unit (28) having a connecting tube (16) in communication with the water inlet tube and a nozzle connected to the connecting tube. 
Hubner fails to disclose a portable oral irrigator wherein the peripheral wall is circumferentially and concavely provided with a folding groove and wherein the peripheral wall is foldable to define, together with the bottom wall, a collapsed space for receiving the nozzle unit.  
However, Tsui teaches a collapsible container (figs. 1-7) wherein the peripheral wall (32) is circumferentially and concavely provided with a folding groove (70) and wherein the peripheral wall is foldable to define, together with the bottom wall (54), a collapsed space (collapsed space in annotated fig. 6). 
Hubner and Tsui are silent on an oral irrigator wherein the collapsed space is for receiving the nozzle unit. However, Powell teaches an oral irrigator (figs. 1-3) wherein the liquid reservoir (14) is for receiving the nozzle unit (12). 

    PNG
    media_image3.png
    849
    571
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    399
    584
    media_image4.png
    Greyscale

The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of fluid containers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hubner to incorporate the teachings of Tsui and Powell and provide a portable oral irrigator wherein the peripheral wall is circumferentially and concavely provided with a folding groove and wherein the peripheral wall is foldable to define, together with the bottom wall, a collapsed space for receiving the nozzle unit.  Doing so would allow for the foldable container to be made of a unitary, watertight body (Tsui, para. 0019) instead of several plastic sheets welded together (Hubner col. 2 lines 56-60), and would allow for increasing portability of the device by storing elements in the reservoir (Powell, abstract). 
In regards to claim 2, Hubner/Tsui/Powell teaches the invention substantially as claimed. Hubner further teaches a portable oral irrigator (figs. 1-6) wherein the bottom wall (bottom wall in annotated fig. 2) is penetrated by a through hole (through hole in annotated fig. 2), and the water inlet tube (18) extends through the through hole to communicate with the receiving space (receiving space in annotated fig. 2).  
In regards to claim 3, Hubner/Tsui/Powell teaches the invention substantially as claimed. Hubner further teaches a portable oral irrigator (figs. 1-6) wherein the main unit (1) has a first diameter (D1 in annotated fig. 1) along an extension direction, the peripheral wall (5) has a first peripheral wall portion connected to the bottom wall (bottom wall in annotated fig. 2), and the bottom wall has a third diameter (D3 in annotated fig. 2) along the extension direction.
Hubner and Powell fail to teach a portable oral irrigator wherein a second peripheral wall portion connected to the first peripheral wall portion, the second peripheral wall portion has a second diameter along the extension direction, the second diameter is greater than the first diameter, and the third diameter smaller than the first diameter.
However, Tsui teaches a collapsible container (figs. 1-7) wherein a second peripheral wall portion (30) connected to the first peripheral wall portion (32), and the second peripheral wall portion has a second diameter (second diameter in annotated fig. 4) along the extension direction.
Hubner/Tsui/Powell does not explicitly teach the second diameter is greater than the first diameter, and the third diameter smaller than the first diameter, but Tsui teaches a collapsible container with a second diameter (second diameter in annotated fig. 4) that is greater than a base diameter (base diameter in annotated fig. 4). Thus, it would have been obvious to a person of ordinary skill in the art to try the second diameter greater than the first diameter and the third diameter smaller than the first diameter (or any desired diameter) in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product where the second diameter is greater than the first diameter and the third diameter smaller than the first diameter. 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of collapsible fluid containers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hubner/Tsui/Powell to incorporate the further teachings of Tsui and provide a portable oral irrigator wherein a second peripheral wall portion connected to the first peripheral wall portion, the second peripheral wall portion has a second diameter along the extension direction, and the second diameter is greater than the first diameter. Doing so would allow for the foldable container to be fully folded or partially folded (Tsui para. 0041) in order to reduce the space the container takes up when not in use, or hold different amounts of fluid as desired. 
In regards to claim 4, Hubner/Tsui/Powell teaches the invention substantially as claimed. Hubner teaches a portable oral irrigator (figs. 1-6) wherein the first peripheral wall portion (5) has a side connected to the bottom wall (bottom wall in annotated fig. 2), and the first peripheral wall portion is connected to the bottom wall in a sloping manner (fig. 2). Hubner and Powell fail to teach a portable oral irrigator wherein the first peripheral wall portion has an opposite side connected to the second peripheral wall portion and is connected to the second peripheral wall portion in a sloping manner.
However, Tsui teaches a collapsible container (figs. 1-7)  wherein the first peripheral wall portion (32) has an opposite side connected to the second peripheral wall portion (30) and is connected to the second peripheral wall portion in a sloping manner (fig. 4).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of collapsible fluid containers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hubner/Tsui/Powell to incorporate the further teachings of Tsui and provide a portable oral irrigator wherein the first peripheral wall portion has an opposite side connected to the second peripheral wall portion and is connected to the second peripheral wall portion in a sloping manner. Doing so would allow for the foldable container to be fully folded or partially folded (Tsui para. 0041) in order to reduce the space the container takes up when not in use, or hold different amounts of fluid as desired. 
In regards to claim 6, Hubner/Tsui/Powell teaches the invention substantially as claimed. Hubner further teaches a portable oral irrigator (figs. 1-6) wherein the main unit (1) has a side provided with a switch (12) for turning on and off the main unit.  
In regards to claim 7, Hubner/Tsui/Powell teaches the invention substantially as claimed. Hubner and Powell fails to teach a portable oral irrigator further comprising a lid for closing the receiving space. 
However, Tsui teaches a collapsible container further comprising a lid (22) for closing the receiving space. 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of collapsible fluid containers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hubner/Tsui/Powell to incorporate the further teachings of Tsui and provide a portable oral irrigator further comprising a lid for closing the receiving space. Doing so would allow for the foldable container to be covered with a lid, which would prevent spills from the container while in use.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hubner (U.S. No. 4,201,200 A) in view of Tsui (U.S. Publication 2020/0305619 A1) in view of Powell (U.S. No. 4,803,974 A) as applied to claim 1 above, and further in view of Luettgen et al (U.S. Publication 2014/0272782 A1).

    PNG
    media_image5.png
    694
    526
    media_image5.png
    Greyscale

In regards to claim 5, Hubner/Tsui/Powell teaches the invention substantially as claimed. Hubner/Tsui/Powell fails to teach a portable oral irrigator wherein the main unit has a top side peripherally and protrudingly provided with a fixing flange, and the bottom wall is engaged with and surrounded by the fixing flange.  
However, Luettgen et al teaches an oral irrigator (figs. 1A-1B, 3A-3B) wherein the main unit (102) has a top side peripherally and protrudingly provided with a fixing flange (flange in annotated fig. 3B), and the bottom wall (lower wall in annotated fig. 3B) is engaged with and surrounded by the fixing flange.  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of oral irrigators. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hubner in view of Tsui to incorporate the teachings of Luettgen et al and provide an oral irrigator wherein the main unit has a top side peripherally and protrudingly provided with a fixing flange, and the bottom wall is engaged with and surrounded by the fixing flange. Doing so would allow for the fluid container to be placed securely on top of the base and minimize the risk of the fluid container falling over or getting knocked off of the base. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 1st Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.N.H./Examiner, Art Unit 3772  

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772